— Appeal by-defendant from a judgment of the Supreme Court, Queens County (Kellam, J.), rendered April 16, 1984, convicting him of robbery in the second degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
Defendant, with the assistance of counsel, pleaded guilty after being promised a negotiated sentence. Defendant received the benefit of his bargain (see, People v Foster, 19 NY2d 150). The record clearly shows that defendant knowingly and voluntarily waived his rights when he pleaded guilty (People v Harris, 61 NY2d 9). In view of this State’s policy with respect to the finality of guilty pleas, defendant should not be allowed to withdraw his plea in an effort to renegotiate his sentence (People v Frederick, 45 NY2d 520; People v Pastrana, 101 AD2d 817).
Defendant’s contention that his motion to withdraw his plea should have been granted because he was given an off-the-record promise of a lesser sentence is similarly without merit (see, People v Ramos, 63 NY2d 640; Matter of Benjamin S., 55 NY2d 116; People v Selikoff, 35 NY2d 227, cert denied 419 US 1122). Lazer, J. P., Gibbons, Thompson and Niehoff, JJ., concur.